Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 1 of 8 PageID #: 82




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHARLES E. EVANS,                                     )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-02984-SEB-MPB
                                                      )
WENDY KNIGHT,                                         )
                                                      )
                              Respondent.             )



            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Charles E. Evans for a writ of habeas corpus challenges a prison disciplinary

proceeding identified as CIC 19-02-0070. For the reasons explained in this Entry, Mr. Evans'

habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).



                                                 1
Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 2 of 8 PageID #: 83




        B.      The Disciplinary Proceeding

        On February 6, 2019, Lieutenant R. Lowery wrote a conduct report that charged Mr. Evans

with Class B offense 215, unauthorized possession of property. The conduct report stated:

        On Sunday 2/3/19 it was discovered that a storage container belonging to staff was
        missing from the shift office after the sanitation workers had been in the area to
        clean. On Wednesday 2/6/19 I Lt. R. Lowery was reviewing video from sanitation
        and noticed Offender Evans, Charles #212234 coming in with the trash from the
        shift office. He then takes the trash over to the area by the washer and dryer and
        start going through it. I saw him take the storage container out of the trash can and
        place it on the sink next to the washer. He then continued to go through the trash
        removing other items. At no time was he authorized to possess the storage container
        that belonged to staff.

Dkt. 8-1 (errors in original).

        Mr. Evans was screened on February 12, 2019, when he was served with the conduct report

and the notice of disciplinary hearing (screening report). Dkt. 8-2. He pleaded not guilty, requested

and was provided a lay advocate, and waived 24-hour notice of the disciplinary hearing. Id. Mr.

Evans declined to request any witnesses, but he requested video of the incident as physical

evidence. Id.

        The hearing officer, Sgt. Pardue, reviewed the video and determined that allowing Mr.

Evans to view the video evidence would jeopardize the safety and/or security of the facility. Dkt.

8-6. The hearing officer wrote the following summary:

        I, Sgt. J. Pardue, reviewed the video footage for case number: CIC 19- 02-0070,
        Video was reviewed for the date of 2/3/19 between 9:00 am until 9:20 am. During
        the video review offender Evans #212234 can be seen going through the trash.
        While he is looking in the trash he can be seen removing a hot dog or sausage from
        the container and placing it in a paper towel. He places it by the mop heads. Evans
        can then be seen removing a plastic container and setting it on the sink. Offender
        Evans can then be seen eating the hot dog and the contents of the container. During
        the video review offender Sadler #950473 can be seen eating the hot dog and salsa
        also. Offender Hiatt can be seen eating a piece of hot dog.

Id.


                                                 2
Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 3 of 8 PageID #: 84




         Sgt. Pardue, the hearing officer, conducted the disciplinary hearing in CIC 19-02-0070 on

February 15, 2019. Dkt. 8-5. Mr. Evans' comment was that

         I think it's all retaliation. Chappel called me a soft bitch. We get trash from
         everywhere. The container was in the trash. I didn't put it in the trash. I did eat it
         because it was trash. I wasn't hiding it. Nobody took anything from that area.

  Id.

        The hearing officer determined that Mr. Evans had committed offense 215 based on staff

reports, Mr. Evans' statement, and video evidence. Id. The hearing officer listed the following as

the reason for the decision:

         No video in shift office, to determine who took item. Video in sanitation shows
         Evans taking items out of trash, and consuming them. By definition of B215 Evans
         had unauthorized possessed these items. Items are to remain in trash unless being
         sorted.

  Id.

        The hearing officer imposed sanctions of a suspended 30-day loss of earned credit time, a

30-day loss of phone and commissary provisions, and a rescission of 15 days of other earned credit

time. Id.; dkt. 8-11 at 1. The respondent reports that the 30-day suspended loss of credit time was

never imposed, so the only credit time loss was the 15 days. Dkt. 8 at 6.

         Mr. Evans' appeals to the Facility Head and to the final reviewing authority were denied.

Dkts. 8-7, 8-8, 8-9, 8-10. This habeas action followed.

         C.     Analysis

         Mr. Evans alleges that his due process rights were violated in the disciplinary proceeding.

His claims are summarized as the following: 1) failure to follow Indiana Department of Correction

(IDOC) policy and procedure; 2) there were errors on the conduct report; 3) a witness statement

was relied on that was not requested by Mr. Evans; and 4) equal protection (denial of an impartial

decision-maker).

                                                   3
Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 4 of 8 PageID #: 85




       The respondent first argues that some of Mr. Evans' claims are barred by procedural default

because he did not raise them on appeal. Because Mr. Evans raised eight claims on appeal, rather

than attempt to discern which claims were brought on appeal and which were not, the Court finds

that it will be more efficient to simply move on to the merits on all the claims brought in his

petition. See Washington v. Boughton, 884 F.3d 692, 698 (7th Cir. 2018.("Rather than work our

way through the maze of these procedural arguments, however, we think it best to cut to the chase

and deny Washington's due process claim on the merits.”).

       1.        IDOC Policy

       Mr. Evans first asserts that the conduct report was not written within 24 hours of the time

of the alleged incident and that the staff person who noticed that a storage container was missing

should have written the conduct report. He also argues that policy requires a witness to tell the

truth or face discipline and that Lt. Lowery lied on the conduct report when he said Mr. Evans

entered the sanitation area from the shift office. Relief pursuant to § 2254 is available only on the

ground that a prisoner "is being held in violation of federal law or the U.S. Constitution." Caffey

v. Butler, 802 F.3d 884, 894 (7th Cir. 2015). Prison policies, regulations, or guidelines do not

constitute federal law; instead, they are "primarily designed to guide correctional officials in the

administration of a prison . . . not . . . to confer rights on inmates." Sandin v. Conner, 515 U.S.

472, 481-82 (1995). Therefore, claims based on prison policy, such as the ones described here, are

not cognizable and do not form a basis for habeas relief. See Keller v. Donahue, 271 F. App'x 531,

532 (7th Cir. 2008) (rejecting challenges to a prison disciplinary proceeding because, "[i]nstead of

addressing any potential constitutional defect, all of [the petitioner's] arguments relate to alleged

departures from procedures outlined in the prison handbook that have no bearing on his right to

due process").



                                                 4
Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 5 of 8 PageID #: 86




       2.      Conduct Report Errors

       Mr. Evans contends that the incident actually occurred from 9:00 a.m. – 9:20 a.m., rather

than 8 a.m., as noted on the conduct report. The "date of incident" listed on the conduct report is

February 6, 2019, because that was the date the video was viewed. Dkt. 1 at 6; dkt. 8-1. Mr. Evans

argues that the "date of incident" should be the date that the storage container belonging to a staff

member was discovered missing. Id. He also asserts that the incident occurred not in the "Lt. Office

D-corridor" but was in the sanitation area. Id.

       The respondent has fairly treated these arguments as Mr. Evans' challenge to receiving

proper notice of the charge. A prisoner has a right to notice of the charges against him "in order to

inform him of the charges and to enable him to marshal the facts and prepare a defense." Wolff,

418 U.S. at 564. "The notice should inform the inmate of the rule allegedly violated and summarize

the facts underlying the charge.” Northern v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003) (citing

Whitford v. Boglino, 63 F.3d 527, 534 (7th Cir. 1995)); Brenneman v. Knight, 297 F. App'x 534,

537, 2008 WL 4748516 (7th Cir. 2008) (same). "The notice requirement permits the accused to

gather the relevant facts and prepare a defense." Northern, 326 F.3d at 910.

        Here, Mr. Evans has identified no inability to prepare his defense caused by the alleged

one-hour discrepancy in the time the incident occurred. As to the date of the incident, the body of

the conduct report states that the incident occurred on February 3, 2019, and that the video was

reviewed on February 6, 2019, so Mr. Evans was fully informed of what happened when. Similarly,

the place of the incident was where the trash was viewed. The fact that the place was listed as

where the video was reviewed was inconsequential. Mr. Evans was given adequate notice of the

charge and the facts supporting the charge. There was no due process error in this regard.




                                                  5
Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 6 of 8 PageID #: 87




        3.     Unknown Witness

        The conduct report states that "it was discovered that a storage container belonging to staff

was missing from the shift office after the sanitation workers had been in the area to clean." Dkt.

8-1. The conduct report further states that, "I saw [Evans] take the storage container out of the

trash can and place it on the sink next to the washer." Id. The video summary states that, "Offender

Evans can then be seen eating the hot dog and the contents of the container." Dkt. 8-6.

        Mr. Evans alleges that during the hearing, Sgt. Pardue obtained a written statement from a

Lt. Durr to show that Lt. Durr had owned the missing container. Dkt. 8-4. Mr. Evans contends that

obtaining this statement violated his due process rights and that not knowing the identification of

the staff member who noticed his container was missing denied him the opportunity to defend

himself from the charge. This claim is not persuasive factually or legally. Mr. Evans admits eating

something out of a container that had been in the trash. That is the basis of the charge of

unauthorized possession of property. It matters not to whom the container belonged before it ended

up in the trash. There is no due process error under these circumstances.

        4.     Equal Protection – Impartial Decisionmaker

        Mr. Evans acknowledges that in the video summary, Sgt. Pardue identified two other

offenders who also took items from the container and ate them. He alleges that Sgt. Pardue's name

appears in the conduct reports of the other two offenders, and that because Sgt. Pardue was a

witness in the other disciplinary cases, he was somehow biased in his. See dkt. 8-13 at 3; dkt. 8-14

at 3.

        A prison official who is "directly or substantially involved in the factual events underlying

the disciplinary charges, or in the investigation thereof,” may not adjudicate those charges. Piggie

v. Cotton, 342 F.3d 660, 667 (7th Cir. 2003). "Adjudicators are entitled to a presumption of honesty



                                                 6
Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 7 of 8 PageID #: 88




and integrity.” Id. at 666. "[T]he constitutional standard for impermissible bias is high.” Id. Here,

the hearing officer was not involved in the events that occurred in the sanitation room. The fact

that the hearing officer saw all three offenders in the video and was a witness in the other offenders'

disciplinary cases does not render him partial or biased. Mr. Evans does not contend that Sgt.

Pardue was involved in what happened on February 3, 2019, just that he watched video that showed

more than one inmate. Sgt. Pardue did not investigate the case against Mr. Evans. Accordingly,

any claim of bias is meritless.

       Mr. Evans was given proper notice and had an opportunity to defend the charge. The

hearing officer provided a written statement of the reasons for the finding of guilt and described

the evidence that was considered. There was sufficient evidence in the record to support the finding

of guilt. Indeed, Mr. Evans admitted to eating food from a container that had been in the trash.

Under these circumstances, there were no violations of Mr. Evans' due process rights.

         D.    Conclusion

       For the above reasons, Mr. Evans is not entitled to the relief he seeks. His petition for a

writ of habeas corpus must be denied and the action dismissed. Judgment consistent with this

Entry shall now issue.


       IT IS SO ORDERED.

       Date:        5/28/2020                         _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




                                                  7
Case 1:19-cv-02984-SEB-MPB Document 13 Filed 05/29/20 Page 8 of 8 PageID #: 89




Distribution:

CHARLES E. EVANS
212234
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Courtney Lyn Abshire
courtney.abshire@atg.in.gov

Frances Hale Barrow
INDIANA ATTORNEY GENERAL
frances.barrow@atg.in.gov




                                      8
